Citation Nr: 1521840	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES


1.   Whether the reduction of a disability evaluation from 20 to 10 percent disabling, effective September 25, 2012, for left knee disability was proper. 

2.  Entitlement to an increased evaluation for left knee disability, to include extension of temporary total disability rating beyond two months. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1986 to July 1995. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office located in Boise, Idaho (RO).  

In March 2012, the Veteran filed a claim for increased rating for left knee disability, to include assignment of temporary total rating for convalescence following surgery.  In an April 2012 rating decision, the RO assigned a temporary total evaluation for a left knee disability under 38 C.F.R. § 4.30, based on a need for convalescence following a February 22, 2012 left medial unicompartmental knee arthroplasty, and assigned a 20 percent disability rating, effective May 1, 2012.  The Veteran appealed the assigned evaluation and requested an extension of the temporary total rating.  In particular, he asserted his disability should be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which requires the assignment of a 13-month temporary total following knee replacement surgery.  See May 2012 notice of disagreement as well as April 2013 substantive appeal, VA Form-9.  By the way of an April 2013 rating decision, the RO awarded one-month extension the assignment of a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence until April 30, 2012.  

In a May 2013 rating decision, the RO reduced the Veteran's assigned rating for left knee disability from 20 to 10 percent disabling, effective from September 25, 2012 (after a proposed reduction had been issued).  The Veteran appealed and he was issued a December 2014 statement of the case which addressed both the rating reduction and denial of increased evaluation.  Given the Veteran's pending increased rating claim, the Board finds that the reduction issue is included in the original appeal.  

In April 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The 20 percent evaluation of semilunar cartilage impairment of the left knee had been in effect since January 5, 2006.

2.  The reduction from 20 percent to 10 percent was based on the results of a single examination that did not show sustained material improvement in the disability.

3.  On February 22, 2012, the Veteran underwent eft medial unicompartmental knee arthroplasty, which required him to use crutches and knee brace, and required a doctor-mandated excuse from work for two months following the surgery. 

4.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that that the Veteran's left knee surgery necessitated convalescence beyond two month; further doctor-mandated excuse from work was not demonstrated and the surgery did not result in severe postoperative residuals or immobilization by cast.

5.  For the period since May 1, 2012, the service-connected left knee disability has been manifested by no more than frequent episodes of pain and swelling associated with medial unicompartmental knee arthroplasty, full extension and flexion limited to 115 degrees.


CONCLUSIONS OF LAW

1.  The reduction of the assigned evaluation from 20 to 10 percent for of the left knee disability, effective September 25, 2012, was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.14, 4.59 (2014). 

2.  For the period since May 1, 2012, an evaluation in excess of 20 percent for left knee disability, to include extension of temporary total rating, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5010, 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126, sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

 VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Proper notice must also inform the claimant that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Veteran was provided with VCAA notice in an April 2012 letter.  This letter informed him of the evidence required to substantiate his claim for an increased rating for his left knee disability, to include the requirements for assignment of temporary total disability rating under 38 C.F.R. § 4.30.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This notice provided proper preadjudication notice under Pelegrini.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claim.  The record contains the Veteran's service treatment records, VA treatment records, various private treatment records, as well as lay statements and testimony from the Veteran.  To the extent that private treatment records following the February 2012 private surgery remain outstanding, VA has sought the Veteran's assistance in obtaining any outstanding records of pertinent private treatment in April 2012 and April 2013, but the Veteran failed to respond.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  

The Veteran has been afforded with a September 2012 VA orthopedic examination, in which the examiners recorded the Veteran's subjective medical history and findings from clinical evaluation as well as identified the nature of the claimed disorder.  The Board finds that the findings and medical opinion contained in the 2012 VA examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the April 2015 hearing, the issue on appeal was identified.  The Veteran was asked to describe his symptoms and treatment following the February 2012 left knee surgery, as well as his current left knee problems.  The undersigned inquired as to when the Veteran experienced pain in his left knee.  The Board therefore concludes that it has fulfilled its duty under Bryant.

 As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Propriety of Rating Reduction 

The Board will discuss the propriety of the rating reduction from 20 to 10 percent disabling, effective September 25, 2012, for left knee disability.  

The record shows that prior to September 25, 2012, the Veteran's left knee disability had been assigned a 20 percent evaluation under Diagnostic Code 5010-5258, effective from January 5, 2006.  On September 25, 2012, Veteran underwent a VA orthopedic examination.  In December 2012, the RO notified the Veteran that it proposed to reduce the assigned evaluation for left knee disability from 20 to 10 percent disabling.  A rating decision effectuating the reduction, effective from September 25, 2012, was sent to the Veteran in May 2013.  

Under the provisions of 38 C.F.R. § 3.105, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  Additionally, a Veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i). 

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a Veteran of the final rating action expires.  Also, if a predetermination hearing is not requested or if a Veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105. 

Although the RO complied with the notice and hearing requirements set forth in 38 C.F.R. § 3.105(e), the RO implemented the incorrect date for the reduction as September 25, 2012, instead of 60 days after the April 2013 rating decision that implemented the reduction.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) were not met; therefore, the reduction was not procedurally proper.

Moreover, the Veteran's 20 percent rating for left knee disability (5010-5258) has been in effect for more than five years; the provisions of 38 C.F.R. § 3.344 apply. The Board finds that the reduction was not proper because the provisions of 38 C.F.R. § 3.344(a) and (b) are not fully considered by the RO.

Under 38 C.F.R. § 3.344(a), rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

The RO reduced the Veteran's disability rating based, in large part, on the result of the single VA examination in September 2012.  While degenerative disease is not listed among the examples of a condition subject to episodic improvement in 38 C.F.R. § 3.344, that listing is not exclusive, and a left knee disability would seem to be the type of disability that is subject to episodic improvement.  VA regulations caution against reducing such a rating based upon one examination, "except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  38 C.F.R. § 3.344(a).

The April 2013 rating decision shows that the reduction was based on a single examination, inasmuch as there was no mention of any examination other than that conducted.  There was no explicit consideration of whether any improvement would continue under the ordinary conditions of life.  The April 2013 rating decision did not address the requirements of 38 C.F.R. § 3.344.  In basing the reduction of the Veteran's disability rating on the findings of a single VA examination, reduction did not comply with the provisions of 38 C.F.R. § 3.344(a)-(b).  As such, the reduction is void ab initio.  The 20 percent disability rating for left knee disability is restored.


3.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more. 

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

 Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating. Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

 Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Diagnostic Code 5055, which governs knee replacement (prosthesis), provides that for one year following implantation of the prosthesis, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Note (1): The 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under § 4.30 following hospital discharge.  Id. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In March 2012, VA received the Veteran's claim for an increased rating, to include assignment of a temporary total rating based on convalescence for an unicompartmental knee arthroplasty on February 22, 2012.  Having restored the 20 rating for left knee disability based on degenerative arthritis and cartilage involvement, the Board will now turn to the question of whether an increased evaluation, to include extension of temporary total rating for convalescence, is warranted.  The Veteran contends that higher ratings are warranted for his left knee disability.  

A review of the VA treatment record shows that in the year prior to the date of the claim, the Veteran complained of constant left knee pain that was progressively worse over time.  November 2011 VA orthopedic and surgical consultation reports show that the Veteran complained of left knee pain and his symptoms were unresponsive to steroid treatment.  On clinical evaluation, it was noted that the Veteran ambulated with a limp, there was evidence of slight varus of the left knee, but the joint was considered stable.  There was also evidence of positive patellar grind.  Range of motion testing revealed that the Veteran had full range of extension and flexion (0 to 140 degrees).  Radiographic evidence revealed that the Veteran had severe degenerative joint disease and collapse of the medial joint with bone on bone contact, and MRI report revealed that the Veteran's anterior cruciate ligament (ACL) was torn or very thin with only a few fibers remaining.  The VA orthopedic consultation report noted that the Veteran was too young for a total knee replacement and recommended that he undergoes a partial medial arthroplasty and ACL reconstruction. 

Private treatment records show that the Veteran underwent a left medical compartment unicompartmental arthroplasty on February 22, 2012.  The private surgical report shows that a MAKO system was utilized which involved the resection of femur and tibia, and placement of components on the femoral side and on the tibial side, as well as a polyethylene insert in between the components.  Clinical testing after placement of the components revealed that the left knee had excellent range of motion with alignment throughout the motion, and the left knee was evaluated as stable.  Following the surgery, the Veteran was admitted to in-patient and advised to be weightbearing as tolerated.  

An April 2012 private medical statement from the Veteran's treating orthopedic specialist shows that the Veteran could return to work without restrictions by April 16, 2012.  

In September 2012, the Veteran underwent a VA examination to evaluate the nature and severity of his left knee disability.  The examination report shows a diagnosis of degenerative arthritis, status post unicompartmental arthroplasty.  The Veteran complained of pain located under his knee cap since the surgery, but he stated that overall the pain was better.  He reported that he could not kneel directly on his left knee.  Physical evaluation revealed that the Veteran had range of motion from zero to 115 degrees, when pain begins, but with no additional limitation of motion after repetitive use.  The VA examiner found that the Veteran had functional loss that resulted in less movement than normal and pain on movement in his left knee.  There was evidence of tenderness on palpation, but the Veteran had full muscle strength and there was no evidence of muscle atrophy.  It was noted that the Veteran had meniscal involvement and a history of meniscectomy.  The VA examiner concluded that there were no additional residuals from the Veteran's surgeries than those already described.  The VA examiner noted that the Veteran was able to perform his job but he continued to have difficulty when his work required him to be on the floor. 

Subsequent VA treatment records show that the Veteran continued to receive physical therapy for his left knee complaints.  An October 2013 VA physical therapy note shows that the Veteran has shown slow improvement over the past year, but he continued to experience intermittent medial pain in his left knee, mostly when descending stairs and prolonged flexion.  Findings of bilateral patellar femoral pain syndrome, worse on left then right, and evidence of crepitus and swelling, as well pain that interfered with functional use.  The Veteran was advised to continue physical therapy for further improvement.  A November 2013 VA treatment record shows that the Veteran continued to complain of left knee pain, and it was felt that he had a possible ACL rupture or laxity on clinical evaluation.  

In April 2015, the Veteran presented testimony before the undersigned Board member.  The Veteran testified that following his surgery in February 2012, he required the use of crutches and passive motion machine brace for six to eight weeks, and afterwards, he has not required the use of any assistive device.  He further testified that he was able to return to work after two months, and he was able to perform most activities within six months of the surgery.  He reported that he continues to experience symptoms of weakness and pain on movement in his left knee, but overall his symptoms had improved since the partial knee replacement.  

Initially, the Board will consider whether an extension of a temporary total rating beyond April 30, 2012, based on a need for convalescence, is warranted.   

The provisions of 38 C.F.R. § 4.30 pertaining to convalescent ratings indicate that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  To warrant a temporary total disability rating, the evidence must establish that the veteran's service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

Here, the Veteran has been assigned a temporary total rating under 38 C.F.R. § 4.30 for his left knee disability for a period of 2 months (i.e., from February 22, 2012 to April 30, 2012).  A review of the competent medical and lay evidence demonstrates that the Veteran was able to return to work without restrictions as of two months after his left knee surgery.  His treating orthopedist stated that the Veteran was medically cleared to return to work by April 16, 2012.  Further, the Veteran testified that he did not require the use of crutches or knee brace eight weeks after his surgery and he was able to return to work within two months of his surgery.  See April 2015 Board hearing transcript.  The evidence fails to demonstrate that the Veteran's left knee surgery resulted in the need for doctor-mandated convalescence (i.e., the Veteran could not return to work) beyond April 30, 2012.  See Seals, 8 Vet. App. 296 -97.  

Additionally, the evidence does not demonstrate that the Veteran had incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or major joint immobilization in a cast at any point following the April 30, 2012 termination of the temporary total rating as outlined in 38 C.F.R. § 4.30.  To that effect, the VA treatment notes and September 2012 VA examination report reflect that the Veteran's surgical wound was well-healed.  On physical examinations and he had good range of motion in the knee.  

In the absence of the conditions enumerated above, there is no legal basis for the assignment of additional convalescence benefits beyond April 30, 2012. Consequently, the Board finds that the preponderance of the evidence is against the assignment of an extension of a temporary total rating following left knee surgery under 38 C.F.R. § 4.30 beyond April 30, 2012.

The Board will next consider whether the evidence of record supports the assignment of an evaluation in excess of 20 percent for left knee disability since May 1, 2012.  

After review of all the evidence, lay and medical, the Board finds that the Veteran's left knee disability has been manifested by pain and limitation of flexion, at worst, to 115 degrees, and with cartilage impairment accompanied by frequent episodes of pain and effusion into the joints, but without instability.  For the reasons discussed in detail below, the Board finds that the criteria for a disability rating higher than 20 percent for the left knee disability have not been met or more nearly approximated for any period.

Under Diagnostic Code 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Here, the evidence of record during the period under appeal reflects that the Veteran's left knee disability is manifested by cartilage impairment.  The Veteran had a history of arthroscopy and medial meniscus repair in 2005, but the subsequent diagnostic evidence in 2009 reflected absent of medial cartilage.  In February 2012, The Veteran under a partial medial compartment unicompartmental arthroplasty, which involved the placement of a polyethylene insert between the femoral and tibial components.  Since the partial knee arthroplasty, the Veteran has complained of frequent episodes of pain under the knee cap and there is clinical evidence of swelling of the left knee.  See VA treatment records.  

The Board finds that that the Veteran's left knee disability, status post partial medial compartment unicompartmental arthroplasty continues to more closely approximates the criteria associated under Diagnostic Code 5258, as his disability involved replacement of medial cartilage with a polyethylene insert, and continues to involve frequent episodes of pain and swelling.  The Board acknowledges that the Veteran has not complained of "locking" in his left knee since the 2012 surgery.  However, given the nature of the surgery impacting the medial cartilage as well as competent evidence of frequent episodes of pain and swelling, the Board finds that is more closely approximates the criteria associated with 20 percent rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a. 

The Veteran cannot be award concurrent ratings under Diagnostic Codes 5258 and 5260 or 5261 as the criteria involve duplicative and overlapping symptomatology.  Limitation of motion is a relevant consideration under Diagnostic Code 5258 for the symptomatic dislocated cartilage.  Consequently, it would be pyramiding to assign ratings under both diagnostic codes in this case.  See 38 C.F.R. § 4.14, see also Estaban, 6 Vet. App. at 262.

The Board has considered whether the Veteran could receive a higher evaluation under diagnostic codes applicable to loss of motion.  The Veteran's left knee had flexion limited at most to 115 degrees due to pain, as demonstrated by his September 2012 VA examination.  The flexion of the Veteran's left knee must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under Diagnostic Code 5261.  The Veteran had full extension in all of the above clinical evaluations.  The Veteran's left knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Because there is no evidence that the Veteran's left knee extension was limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's left knee disability.  Thus, even considering the effects of pain on use, the evidence does not show that the left knee is limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).



 For these reasons, the criteria for a higher disability rating under Diagnostic Code 5260 and 5261 have not been met or more nearly approximated.  The Board finds that, throughout the appeal period, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40 , 4.45, 4.59), the Veteran's left knee disability has been manifested by flexion limited to, at worst, 115 degrees, and no limitation of extension.  The criteria for a compensable disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated for the entire increased rating period.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 20 percent under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for left knee disability. 38 C.F.R. § 4.71a.

Further, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as the evidence does not show knee ankylosis.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability, but there is no indication that the Veteran has instability in his left knee on clinical evaluation; thus, Diagnostic Code 5257 does not apply.  Diagnostic Codes 5262 and 5263 do not apply, as the December 2008 and March 2010 VA examiners did not note any nonunion or malunion of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

The Board has considered the Veteran asserts entitlement to an increased rating for his left knee disability.  In particular, he asserts that his disability due to partial left knee replacement should be rated under Diagnostic Code 5055, and he should be awarded a minimum 30 percent evaluation following the assignment of a 13-month temporary total rating required under that Diagnostic Code.  See 38 C.F.R. § 38 C.F.R. § 4.71a. 

The plain language of Diagnostic Code 5055 does not apply to partial knee replacements, citing to Dorland's Medical Dictionary's definition of "knee joint" as a compound joint that includes all three compartments of the knee.  Hudgens v. Gibson, 26 Vet. App. 558 (2014).  The Court compared Diagnostic Code 5055 with 5054 (hip replacement), which contains disjunctive regulatory language showing that the Secretary knew how to provide benefits for a prosthesis replacing part of a joint, as opposed to the entire joint, when he intended to.  Id.  That being said, the Court noted the possibility to rate a partial knee replacement by analogy under Diagnostic Code 5055, and remanded the matter back to the Board for consideration of that issue.  Id. 

Based on a review of the evidence and applicable law, the Board does not find that a higher evaluation rated by analogy under Diagnostic Code 5055 is warranted. Under Diagnostic Code 5055 a 30 percent is the minimum rating after a knee replacement surgery.  Intermediate degrees of weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Although the code does not specifically cite Diagnostic Code 5260 which evaluates flexion, it cites to Diagnostic Code 5261, which contemplates limitation of extension.  In other words, the intermediate degrees are based upon ankylosis, limitation of motion or impairment of the tibia/fibia.  Thus, rating by analogy under Diagnostic Code 5055 would have the result of leading one right back to the Diagnostic Codes the Veteran is already being considered under.  Furthermore, rating by analogy could lead to the result of one not undergoing any significant surgery and having substantial flexion and extension but being rated equally or even greater than a person who has actual ankylosis of the knee.  Compare Diagnostic Codes 5055 and 5256.   The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  In this case, the Veteran's left knee disability showed no evidence of ankylosis (Diagnostic Code 5256), limitation of extension (Diagnostic Code 5261), or impairment of tibia and fibula (Diagnostic Code 5262).  As such, rating under Diagnostic Code 5055 by analogy is not warranted.

The Board has also considered whether separate, compensable ratings would be warranted for the residual surgical scar noted on the Veteran's left knee.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.) In this case, however, the Veteran does not contend, and the evidence does not show, that a separate compensable rating is warranted for any of the left knee scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This is so because none of the scars have been described as painful and/or unstable and the total area of all related scars was not greater than 39 square cm (6 square inches).  See September 2012 VA examination report.  As such, the assignment of a separate, compensable rating for the residual scar on the Veteran's left knee is not warranted.

Finally, the Board has considered whether staged ratings are appropriate in this case, but finds that that the criteria for a higher evaluation are not met during any period of time that is covered by this claim. Although the Veteran's symptoms appeared to increase somewhat during the period of appeal, at no time did any of the symptoms meet the criteria for a rating in excess of 40 percent. As such, staged ratings are not appropriate. 

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's service-connected left knee disability for the entire period of appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations 

The Board has considered whether referral for extraschedular consideration is warranted. An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

 Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's partial knee replacement is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings. Considering the lay and medical evidence, the Veteran's partial knee replacement has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  To that end, he has consistently reported knee pain and limitation of motion, which are specifically contemplated by the rating criteria. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veterans are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, and the evidence of record does not demonstrate, that his knee disability has caused him to be unemployable.  Rather, the Veteran has consistently reported that he has been employed as an information technology specialist, despite his knee symptoms.  As such, a claim for TDIU has not been raised by the record.


ORDER

Entitlement to an evaluation in excess of 20 percent for left knee disability is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


